UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6726



JAMES M. DEBARDELEBEN,

                                             Petitioner - Appellant,

          versus


ROBERT A. HOOD, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-198)


Submitted:     October 18, 2005            Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. DeBardeleben, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             James       M.    DeBardeleben       seeks    to   appeal    the    district

court’s order dismissing as successive his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice or

judge    issues      a        certificate    of     appealability.          28     U.S.C.

§ 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683, 688 (4th Cir.

2004).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                          28

U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district     court’s          assessment    of    the     constitutional    claims     is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                           Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have    independently         reviewed      the    record   and     conclude    that

DeBardeleben has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            No

active judge of this court has voted to grant hearing en banc;

therefore, we deny DeBardeleben’s petition for initial hearing en

banc.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                            - 2 -